         Case 1:18-cr-00328-KPF Document 355 Filed 04/24/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007



                                                   April 24, 2020


BY CM/ECF
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

              Re:    United States v. Anilesh Ahuja, et al.
                     S1 18 Cr. 328 (KPF)

Dear Judge Failla:

               The Government writes regarding restitution in this matter. Enclosed please find
letters from counsel to Crestline and Gapstow withdrawing their respective restitution claims.

                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   Attorney for the United States
                                                   Acting Under Authority Conferred by
                                                   28 U.S.C. § 515

                                                      /s/
                                                   Joshua A. Naftalis
                                                   Andrea M. Griswold
                                                   Max Nicholas
                                                   Assistant United States Attorneys
                                                   (212) 637-2310/1205/1565

Enclosures

cc:    Counsel of record
